                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

CIVIL ACTION NO: 4:18-CV-00129-JHM

DONALD E. PAWLEY                                                             PLAINTIFF

V.

BEL BRANDS USA, INC.                                                         DEFENDANT

                              MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Bel Brands’ Bill of Costs after the Court

entered a judgment in favor of Bel Brands on its Motion for Summary Judgment. [DN 28]. This

matter is also before the Court on Plaintiff Donald Pawley’s Motion to Consider Submission of

Affidavit in Support of Plaintiff’s Objection to Defendant’s Bill of Costs. [DN 29]. Fully briefed,

this matter is ripe for decision. For the following reasons, Bel Brands’ Bill of Costs is GRANTED

IN PART AND DENIED IN PART. Pawley’s motion to consider his affidavit is GRANTED.

                                     I. STANDARD OF REVIEW

       Federal Rule of Civil Procedure 54(d)(1) provides that “Unless a federal statute, these rules,

or a court order provides otherwise, costs—other than attorney’s fees—should be allowed to the

prevailing party.” This rule “creates a presumption in favor of awarding costs, but allows denial

of costs at the discretion of the trial court.” Singleton v. Smith, 241 F.3d 534, 539 (6th Cir. 2001)

(citation omitted). “The party objecting to the taxation bears the burden of persuading the Court

that taxation is improper.” Roll v. Bowling Green Metal Forming, LLC., No 1:09-CV-00081-TBR,

2010 WL 3069106, at *1 (W.D. Ky. Aug. 4, 2010) (citing BDT Prods., Inc. v. Lexmark Int’l, Inc.,

405 F.3d 415, 420 (6th Cir, 2005), overruled on other grounds by Taniguchi v. Kan Pacific Saipan,

Ltd., 566 U.S. 560 (2012)). To “award costs to a prevailing party, the court must determine that
the expenses are allowable and that the amounts are reasonable and necessary.” Banks v. Bosch

Rexroth Corp., 611 F. App’x 858, 860 (6th Cir. 2015) (citation omitted).

         The Sixth Circuit has “identified several factors a losing party may put forward that may

be sufficient to justify a district court in overcoming the presumption in favor of a cost award,

including the losing party’s good faith, the difficulty of the case, the winning party’s behavior, and

the necessity of the costs.” Singleton, 241 F.3d at 539 (citation omitted). The indigency of the

losing party is another factor that weighs in favor of denying costs.1 Id. However, “indigency . . .

does not ‘provide an automatic basis for denying taxation of costs against an unsuccessful

litigant.’” Banks, 611 F. App’x at 860. The ability of the winning party to pay its own costs is

irrelevant. Singleton, 241 F.3d at 539 (citation omitted).

                                                  II. DISCUSSION

    A. Indigence

         Pawley requests that the Court consider his affidavit in support of his objection to Bel

Brands’ Bill of Costs. [DN 29]. While it is an untimely motion, the Court will consider the

affidavit. Pawley’s only objection to the Bill of Costs is that it would be a financial burden on him

and his wife. [DN 29-1 at 1]. “[D]istrict courts retain a substantial amount of discretion to

determine whether or not to tax costs against indigent plaintiffs.” Banks, 611 F. App’x at 861

(citation omitted). “When a party claims indigency, the district court must make ‘a determination

of his or her capacity to pay the costs assessed.’” Id. (citation omitted). “[D]istrict judges are

encouraged to consider the question of indigency fully for the record.” Id. at 861 (citation omitted).



1
  Bel Brands argues that Lewis v. Pennington, 400 F.2d 806, 819 (6th Cir. 1968) supports its view that the financial
burden on Pawley is irrelevant. [DN 30 at 2–3]. In Lewis, the Court held that “the ability of a party litigant to pay
costs is a not valid criterion in assessing them.” 400 F.2d at 819. It does not appear that the Sixth Circuit has ever
overruled Lewis. Bel Brands, however, fails to consider later cases (even though it cites to at least one of these later
cases in its reply brief) where the Sixth Circuit has held that a losing party’s indigency is a factor that a court may
consider. See e.g., Banks, 611 F. App’x at 860; Singleton, 241 F.3d at 539.


                                                           2
       Here, Pawley and his wife’s combined income from Social Security benefits is

approximately $2,107 per month. [DN 29-1 at 1]. Pawley has part-time employment on a farm

making $15.00 per hour with an average of 94 hours per month depending on the weather and

season. [Id.]. His wife averages $200 per month through her self-employment. [Id.]. They have

approximately $7,000 in an IRA account. [Id. at 2]. Their expenses are approximately $1,980.66

per month.    [Id. at 1–2].   While Pawley and his wife assist their two children and three

grandchildren when they are able, it does not appear that they are Pawley’s dependents. [Id. at 2].

When the Court subtracts Pawley and his wife’s expenses from their income, they are left with

approximately $1,536.34 per month. Pawley has not explained why a portion of this money cannot

be used to pay the costs. Even if the Court considered only Pawley’s income and his portion of

the expenses, Pawley appears to have an ability to the pay the costs. Pawley is not indigent.

   B. Fees of the Clerk

       Bel Brands seeks $650 in filing fees, which includes the $400 removal filing fee and $250

in pro hac vice fees. [DN 28-2]. Filing fees are recoverable under 28 U.S.C. § 1920(1) because it

permits “[f]ees of the clerk.” Pro hac vice fees are recoverable as well. Madison Capital Co.,

LLC v. S & S Salvage, LLC, No. 4:08-CV-00134-JHM, 2011 WL 3667673, at * 1 (W.D. Ky. Aug.

22, 2011). Thus, the $650 in fees are recoverable.

   C. Fees for Printed or Electronically Recorded Transcripts

       Bel Brands incurred $3,483.39 in costs to take and transcribe the video deposition of

Pawley. [DN 28-3]. The cost of taking and transcribing depositions necessary for litigation are

recoverable costs. See 28 U.S.C. § 1920(2); Sales v. Marshall¸ 873 F.2d 115, 120 (6th Cir. 1989).

Video deposition costs are taxable under § 1920 and can be taxed with stenographic transcripts.

Graham v. City of Hopkinsville, Ky., No. 5:12-CV-23, 2013 WL 4456685, *2 (W.D. Ky. Aug. 16,




                                                3
2013) (citations omitted). Here, summary judgment was granted to Bel Brands partly based on

Pawley’s deposition testimony; the parties also relied on Pawley’s deposition testimony in their

briefing for the motion. [DN 20-1, DN 23, DN 24, DN 26]. As such, Pawley’s deposition was

necessary to the litigation and he will be taxed for the cost of $3,483.39.

   D. Photocopying Costs

       Bel Brands seeks $341.80 in costs for photocopying documents used during Pawley’s

deposition. [DN 28-4]. Costs of making copies of any materials that are necessary for litigation

are recoverable under § 1920(4). “The party claiming photocopying costs . . . bears the burden of

demonstrating the purpose to which the copies were employed in the case and that they were not

obtained merely for the convenience of counsel.” Cervetto v. Powell, No. 1:14cv-00075-HBB,

2016 WL 9460449, at *3 (W.D. Ky. Dec. 7, 2016) (citation omitted). Bel Brands has not shown

that the copies were necessary rather than simply convenient for them. See SCA Hygiene Prods.

Aktiebolag v. First Quality Baby Prods., LLC, No. 1:10CV-00122-JHM, 2013 WL 5934141, at *5

(W.D. Ky. Nov. 5, 2013). As such, Pawley will not be taxed the $341.80 cost.

                                         III. CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Bel Brands’ Bill of

Costs [DN 28] is GRANTED IN PART AND DENIED IN PART. Pawley will be taxed

$4,133.39. Pawley’s motion [DN 29] to consider his affidavit is GRANTED.




                                                                               January 23, 2020




cc: counsel of record



                                                 4
